DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and  species A1 and B1, claims 1 - 6 and 8 – 10, in the reply filed on 9/19/22 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 6 and 8 – 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 - 15 of U.S. Patent No. 10,549,455.
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘455 recites a polyolefin while the present claims more broadly recite a plastic, thus fully encompassing ‘455.

Claims 1 – 6 and 8 – 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 - 17 of U.S. Patent No. 10,906,209
Although the claims at issue are not identical, they are not patentably distinct from each other because the last portion of present claim 1 clarifies that forming the biodegradable plastic-based product is done by converting the non-biodegradable plastic while the last portion of claim 9 in ‘209 recites only to form the biodegradable plastic-based product; but it is clear from the claim that  the biodegradable plastic-based product is formed by converting the non-biodegradable plastic. The dependent claims also recite slight variations in amounts of the same minerals, such as zinc at 20-120 ppm in ‘209 and more broadly at 20-500 ppm in the present claim, thus fully encompassing ‘209.

Allowable Subject Matter
Claims 1 – 6 and 8 – 10 are otherwise allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest references of RAMESH (US 2014/0364663) and of WEDER (US 2015/0037865).
RAMESH discloses a process to depolymerize plastic by applying a depolymerization catalyst and a reducing catalyst to the plastic, the catalysts being selected from Ziegler-Natta catalysts, Group II oxide catalysts, Group I hydride catalysts, metallocene comprising zirconium, and the reducing catalysts comprising iron, nickel or platinum ([0002], [0019], [0020], [0029], [0036], [0043], [0045], [0048], [0049], claims 1, 6, 9, 10 and 16). 
WEDER discloses a composition comprising a plastic and an agent to cause oxo-biodegradation of said plastic, the agent comprising transition metal chelates and transition metal salts of fatty acids, the metal selected from Fe, Co, Cu and Mn ([0030]-[0033]).
RAMESH and WEDER disclose processes to degrade plastic by applying an organometallic catalyst to the plastic, the organometallic catalyst comprising iron, zinc, copper, etc. The references degrade the polymer, failing to teach to turn the polymer into a degradable polymer. The references fail to teach carbon-free mineral matter and fail to teach that the carbon-free fine mineral matter is derived from coal or mined from the claimed natural resources.
The closest prior art of record fail to teach or render obvious the claimed method making biodegradable plastic from non-biodegradable plastic by melt blending, dry blending or compounding said non-biodegradable plastic and a carbon-free fine mineral matter derived from coal or mined from natural resources with particle sizes ranging from 50 microns to 2 microns.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765